Case 2:20-cv-00014-JPJ-PMS Document 36 Filed 12/17/20 Page 1 of 5 Pageid#: 209



                           IN THE UNITED STA TES DISTRICT COURT

                           FOR THE WESTERN DISTRICT OF VIRGINIA                   CLERK'S OFFICE U.S. 04STRICT COURT
                                                                                           AT A81NOOOH, VA
                                                                                                FllEO


                                                                                       DEC 17 2020
 MELINDA SCOTT,

 Plaintiff
                                )
                                )
                                                                                      ~
 V.                             )                                    Case No. 2:20cv 14

                                )
 WISE COUNTY DEPT.              )
  of SOCIAL SERVICES,           )
 et aJ                          )


                                      MOTION TO DISMISS

                       DEFENDANT'S MOTION TO EXTEND DEADLINE




 COMES NOW, the Plaintiff, in reply, and states the reasons that Defendant's Motion to Extend

 Deadline is improperly filed before this court and sho uld be dismissed:


      (a) This court ordered that the Plaintiff could proceed with discovery on November 3, 2020

         (docket no. 17)

      (b) Plaintiff was well within her legal rights to serve Joshua Moon a Request for Production

         of Documents on November 4, 2020.

      (c) The Plaintiff served the Requests for Production of documents upon Joshua Moon

         according to the Rules of Civil Procedure before he retained an attorney.




                                                                                                    1 of4
                                                                                            2:20CV14
                                                   Motion to Dimiss Def. Motion for Extension of nme
Case 2:20-cv-00014-JPJ-PMS Document 36 Filed 12/17/20 Page 2 of 5 Pageid#: 210



     (d) Defendant, by counsel, takes objection to the fact that the Plaintiff seived the "Motion to

          Compel" upon Joshua Moon. Plaintiff mailed the Motion to Compel before she was

          served a Notice of Appearance in the case. Plaintiff put the Motion to Compel in the mail

          on the 7th of December 1• As of that date, the Plaintiff was not served the Defendant' s

          Notice of Appearance by postal mail. Plaintiff happened to see the Defendant's Notice of

          Appearance when she checked the Pacer system on December 8th, 2020.

      (e) Joshua Moon was properly served the Request for Production of Documents and the

          Motion to Compel at his physical business office in accordance with Virginia Code

          §8.01-299(1 )2

     (f) Plaintiff attempted to confer with Joshua Moon via email regarding discovery prior to

          December 7th, 2020 but he did not respond. It was his responsibility, and not the

          responsibility of the Plaintiff, to forward all relevant items to his attorney once he

          retained him.

     (g) Plaintiff can confer with counsel Matthew Hardin regarding the Request for Production

          of Documents and the Motion to Compel and she never stated any o bjections to doing so.

     (h) Plaintiff denies that this court needs to adjudicate the Motion to Dismiss in order for the

          Motion to Compel to be addressed. This court already ordered that the time for the

          Defendant to defend had already expired. The Motion to Dismiss is improperly filed

          before this court because it is a defense to the Complaint, while this court has already

          ruled that the time for the Defendant to defend had expired (docket no. 19).



 1
   The postmark on the envelope from the post office appears as December 6, 2020, which is Sunday. This was an
 error on the part of the post office, which is clearly closed on Sundays.
 2
   This was previously established as a fact before this court by Affidavit (docket no. 18) and described in a pleading
 entitled " Plaintiffs Reply to Defendant's Combined Memorandum" which was mailed to this court on 12/ 14/20
                                                                                                         2 of4
                                                                                                     2:20CV14
                                                            Motion to Dimiss Def. Motion for Extension of Time
Case 2:20-cv-00014-JPJ-PMS Document 36 Filed 12/17/20 Page 3 of 5 Pageid#: 211



     (i) Defendant's Motion to Set Aside Default in an insufficient defense as a matter of Jaw3.

          The Motion to Compel does not need to wait for that Motion to be ruled upon.

     G) Plaintiff does not need to defend whether or not she has stated a claim because this court

          already ordered that after a "review of the record" the Complaint qualified for a Default

          judgment (docket no. 19).

     (k) Local Rule ll(c)(2) requires that an extension of time request "must state a good cause

          justifying the relief requested".            A request for an extension of time should be for

          meritorious reasons like scheduled surgery, uncontrollable COVID-1 9 delays, and other

          factors beyond the Defendant's control like childcare issues, health issues and the like.

          Defendant's request for an extension of time is prejudicial to the Plaintiff. The Plaintiff has

          repeatedly been required to meet every deadline this court has imposed upon her. The

          Plaintiff has been held to a strict standard for both her pleadings and motions, with regard

          to content and deadlines, and the same stringent standards should be applied equally to the

          Defendant.



     WHEREFORE, in consideration of the above stated reasons, this court should dismiss the

     Defendant's motion for an extension of time and vacate any order previously granting

     Defendant an extension of time on the Motion to Compel.



 3
   Upon testing the sufficiency of the Motion to Set Aside Default, even if the Plaintiff would later respond to the
 "meritorious defenses" component of the Motion to Dismiss, the Defendant has not met the other components
 necessary to relieve him of the Default entered. The Defendant has to demonstrate alls of the requirements to set
 aside the Default: (1) a possible meritorious defense (2) promptness of the defaulting party (3) the personal
 responsibility of the defaulting party (4) the prejudice to the other party and (S) whether there is a history of dilatory
 action. Defendant cannot demonstrate he had a valid reason of "excusable neglect" for not responding. This
 component alone is enough to deny the Motion to Set Aside Default. As of this date, Defendant Moon has given no
 justifiable reason his employees did not hand over t he Summons and Complaint to him.
                                                                                                           3 of4
                                                                                                       2:20CV14
                                                              Motion to Dimiss Def. Motion for Extension ofTime
Case 2:20-cv-00014-JPJ-PMS Document 36 Filed 12/17/20 Page 4 of 5 Pageid#: 212




I ASK FOR TlllS,




Melinda Scott, pro-se
PO BOX 1133-2014PMB87
Richmond, VA 23218
mscottw@gmu.edu
540-692-2342



                             CERTIFICATE OF SERVICE




I hereby certify that I have both mailed a copy of this MOTION TO DISMISS DEFENDANT's

MOTION FOR EXTENSION OF TIME to the Defendant, by counsel, Matthew D. Hardin, VSB

#87482 1725 I Street NW, Suite 300 Washington, DC 20006 and at matthewdhardin@gmail.com

on this _ 15th_ _ day of DEC., 2020.


                                                                                       -
                                                                     Melinda Scott, pro-se
                                                               PO BOX 1133-2014PMB87
                                                                     Richmond, VA 23218
                                                                        mscottw@gmu.edu
                                                                             540-692-2342

                                                                                        4of4
                                                                                    2:20CV14
                                           Motion to Dimiss Def. Motion for Extension ofTime
    Case 2:20-cv-00014-JPJ-PMS Document 36 Filed 12/17/20 Page 5 of 5 Pageid#: 213




Mtlif\cllL ~ ~Dit    -~..
                                  .,
                                                                                             I




                                           I 111 I ~~ Ito:-~ 1111                                                                                ~~iHPJe:P
-:Vo~ \\33-<2..01L\fMW1                                                                                                                          24230
 ~,CMM.W J VA 2-~1.--15                                                                                                                          ~ ij8J~20


                                                                                                                            24210                  $4.10
                                                                                                                                                 R2305K143155.0
                                         7019 2280 0002 1508 7112

                                         WtJ\:tYY\- l>l~1Y1ck-of vA
                                          Anf\J:   Q,,\-m--
                                          \~ w. Mcur'\ <at. ~- ,o'--\
                                          AYJ ( N>lO"{\) Vt\ :2,-t2-i('.)

                                       242i0-28512S         1,,1, /111111, 111 1,J, ii' 11 111 11 11, 11, J,, J, J1,,1, J, l'11111 J, 1,111 I/
